United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sarah deLaurentis, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-95
Issued: May 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from an August 7, 2007 decision of
the Office of Workers’ Compensation Programs, denying his compensation claim on the grounds
that it was not timely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for post-traumatic stress disorder (PTSD) was
timely under the three-year time limitation of section 8122 of the Federal Employees’
Compensation Act.
FACTUAL HISTORY
On July 13, 2004 appellant, then a 48-year-old air traffic control specialist, filed a
traumatic injury claim, Form CA-1, alleging that he sustained PTSD due to a work incident on

July 31, 1987 when a “systems error” occurred.1 Following the incident, he experienced
nightmares, depression and feelings of hopelessness and despair. In August 1994, appellant
sought medical treatment for pain, fatigue and anxiety. The diagnosis was fibromyalgia.
Appellant accepted a medical disability retirement effective March 6, 1996. He continued to
experience neck, shoulder and facial pain and was diagnosed with severe depression. Appellant
did not indicate when he was diagnosed with depression. In March 2004, he was diagnosed with
PTSD related to the 1987 incident. On July 21, 2004 appellant sought compensation for lost
wages beginning March 6, 1996.
In a June 11, 2004 report, Dr. John P. Schosheim, an attending Board-certified
psychiatrist and neurologist, stated that he had treated appellant since March 9, 2004 for delayed
PTSD. He provided a history that in 1987 a commercial airliner and a small plane almost
collided near Miami Airport as a result of appellant’s error. This incident greatly upset appellant
and he developed severe intermittent pain for a few years until he was diagnosed with
fibromyalgia. He was granted disability retirement in 1996. Dr. Schosheim stated:
“Prior to seeing me, [appellant] has seen approximately [three] other psychiatrists
both here and in Arizona where he lived for a few years. He is constantly tired,
has no libido, remains in physical pain and on pain medications. [Appellant’s]
sleep is disturbed, waking up at 2[:00] [or] 3[:00] a.m. nightly with difficulty
falling back to sleep. Nightmares occur with intermittent regularity. His
concentration is markedly impaired and he experiences anxiety on a regular basis
with trembling and shaking at times.
“It is my considered medical opinion that [appellant] is suffering from [PTSD],
Delayed Type and that this is due to the experiences he had while working as an
Air Traffic Controller, specifically related to the near miss incident in 1987. His
fibromyalgia is also directly related to … the incident and is a symptom of the
PTSD that he is suffering.”
***
“In conclusion, there is no doubt that [appellant’s] illnesses of PTSD and
fibromyalgia were caused by his employment and the incidences that occurred
while he was an Air Traffic Controller. The pain problem began almost
immediately after the initial incident and persists until today. [Appellant] also has
all the symptoms of the diagnosis of PTSD and meets all the criteria for such a
diagnosis.”
By decision dated April 6, 2005, the Office denied appellant’s claim on the grounds that
it was not timely filed within three years of the date of injury.

1

A “Preliminary Operational Error/Deviation Report” dated July 31, 1987 describes a near mid-air collision
involving two aircraft.

2

On May 4, 2005 appellant requested an oral hearing that was held on April 26, 2006. He
testified that he did not mention the July 31, 1987 incident to any physician during the first few
years after the incident. Appellant testified that, following the July 31, 1987 incident, he
experienced the “normal” level of stress associated with the job of air traffic controller.
In an April 24, 2006 affidavit, Dr. Schosheim stated that June 2004 was the first time that
appellant had been diagnosed with PTSD and the first time that the diagnosis was linked to his
employment. He stated that appellant’s condition was directly related to, and was caused by, the
incident on July 31, 1987 when he was working as an air traffic controller and a near miss
occurred that might have resulted in multiple deaths. Dr. Schosheim stated:
“[Appellant] has experienced [PTSD] symptoms for years … and continues in my
care due to the persistence of these symptoms to this day. He also has not been
able to sustain any significant, stable occupation.
“Delayed Onset: PTSD can manifest itself in various ways, one of which is
‘delayed onset.’ If the onset of the symptoms is at least [six] months after the
traumatic event, a diagnosis of delayed onset PTSD is indicated. In [appellant’s]
case, he sought treatment for physical pain following the trauma and was
diagnosed by a rheumatologist as having fibromyalgia. Delayed onset PTSD can
occur many years after the traumatic event, e.g., veterans of the Vietnam and Iraq
wars; adults with emotional disorders linked to early childhood traumatic events,
such as child abuse, which were repressed.
“Misdiagnosis of fibromyalgia. [Appellant] sought treatment for chronic pain
following the traumatic event. The symptoms of fibromyalgia include, among
other things, overall aches and pains, sleeping disorders, irritable bowel syndrome
and fatigue. At that point in time, [appellant] was experiencing all those
symptoms. A diagnosis of PTSD is totally beyond the scope of rheumatology.
Accordingly, when [appellant] was seen by a rheumatologist and presented
symptoms consistent with fibromyalgia, as well as cervical radiculopathy, relating
to disc damage in his spine, his rheumatologist addressed those symptoms and
conditions. The issue of PTSD would have been beyond the scope of diagnosis
and would not have surfaced. Furthermore, consistent with the symptoms of
PTSD, [appellant] was disassociating from the traumatic event and did not discuss
it with his rheumatologist until many years later. As a result, the diagnosis of
fibromyalgia and the evaluation of [appellant’s] medical disability based solely on
that diagnosis were inappropriate.
“There can be no doubt that [appellant] suffered a workplace injury in connection
with the traumatic near miss incident and that he suffers [PTSD] as a direct
consequence of that workplace incident.”
By decision dated May 19, 2006, the Office hearing representative affirmed the April 6,
2005 decision.

3

On May 17, 2007 appellant requested reconsideration.
By decision dated August 7, 2007, the Office denied modification of its denial.2
LEGAL PRECEDENT
In cases of injury on and after September 7, 1974, section 8122(a) of the Act provides
that an original claim for compensation for disability or death must be filed within three years
after the injury or death.3 Section 8122(b) of the Act provides that, in latent disability cases, the
time limitation does not begin to run until the claimant is aware or by the exercise of reasonable
diligence should have been aware, of the causal relationship between the employment and the
compensable disability.
When an employee becomes aware or reasonably should have been aware that he or she
has a condition which has been adversely affected by factors of his federal employment, such
awareness is competent to start the limitation period even though the employee does not know
the precise nature of the impairment or whether the ultimate result of such effect would be
temporary or permanent.4 It is the employee’s burden to establish that a claim is timely filed.5
ANALYSIS
Appellant stated that he sustained his PTSD as a result of the near miss aircraft incident
on July 31, 1987. The Office stated that appellant sustained a traumatic injury and should have
been aware of his condition as of July 31, 1990, three years after the July 31, 1987 date of injury.
However, PTSD is a psychiatric condition involving recurring, intrusive recollections of an
overwhelming traumatic event. Sometimes the onset of symptoms is delayed, occurring many
months or even years after the traumatic event.6 Thus, appellant’s PTSD could have begun
months or years after the July 31, 1987 traumatic event. In fact, he stated that, following the
July 31, 1987 incident, he perceived that he had the “normal” level of stress associated with the
job of air traffic controller. Appellant initially sought treatment only for his physical pain caused
by the July 31, 1987 incident.
The present case is complicated by the fact that at some point appellant became aware of
emotional problems and consulted three psychiatrists. This occurred prior to his treatment with
Dr. Schosheim in March 2004. Appellant has not however submitted treatment records, reports
or affidavits from these three psychiatrists. He has not even provided the dates of treatment by
2

Subsequent to the August 7, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

5 U.S.C. § 8122(a).

4

Larry E. Young, 52 ECAB 264 (2001).

5

Debra Young Bruce, 52 ECAB 515 (2001).

6

See The Merck Manual of Diagnosis and Therapy (18th ed. 2006), section 15, “Psychiatric Disorders,” 1678.
See also DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 550.

4

the three psychiatrists he saw prior to Dr. Schosheim. Appellant has the burden of establishing
that his claim was timely filed.7 Because he stated that he sought treatment for his emotional
condition at some date prior to consulting Dr. Schosheim in March 2004, it is his burden to prove
that his claim was filed within three years of the date he first became aware, or should have been
aware, that he had an emotional or psychiatric condition. As noted, when an employee becomes
aware or reasonably should have been aware that he has a condition which is causally related to
his employment, such awareness begins the limitation period, even though he does not know the
precise nature of his impairment. If appellant was aware that he had an emotional condition
related to the July 31, 1987 employment incident when he first consulted a psychiatrist, the
three-year limitations period would commence by that date. Based on the evidence of record on
appeal, he has not established that his 2004 compensation claim was filed within three years of
the date he was aware, or by the exercise of reasonable diligence should have been aware, of the
causal relationship between the employment incident and his emotional condition.
Appellant’s claim would still be regarded as timely under section 8122(a) (1) of the Act if
his immediate superior or another employing establishment official had actual knowledge of the
injury within 30 days of the date of injury. Therefore, his superior would need actual knowledge
of his claimed injury by August 31, 1987, i.e., within 30 days of July 31, 1987.8 The knowledge
must be such as to put the immediate superior reasonably on notice of an on-the-job injury or
death.9 There is no evidence that appellant’s immediate superior or another employing
establishment official had actual knowledge of his claimed injury within 30 days of the date of
injury. Appellant’s claim would still be deemed timely if written notice of injury or death was
provided within 30 days pursuant to 5 U.S.C. § 8119.10 However, there is no indication that he
provided written notice of injury prior to July 13, 2004, the date he filed his Form CA-1.
CONCLUSION
The Board finds that appellant failed to establish that his claim for PTSD was timely filed
pursuant to section 8122 of the Act.

7

Paul Foster, 56 ECAB 208 (2004).

8

Larry E. Young, supra note 4.

9

Kathryn A. Bernal, 38 ECAB 470 (1987).

10

5 U.S.C. §§ 8122(a)(1), 8122(a)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 7, 2007 is affirmed.
Issued: May 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

